DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 03/26/2021.  The process of injection molding is not required for the manufacturing of the product, a bumper strip.  A bumper strip can be manufactured out of bending and forming a material (such as metal), die-casting, compression molding material, etc.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“Flange (265)” is missing from the figures but discussed in claim 9 and ¶ 67 of the specification.
“Groove (410)” is missing from the figures but discussed in claim 9 and ¶ 68 of the specification.
“Assemble Hook” is missing from the figures but discussed in claims 4-5 and various ¶s in the specification. 


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 3, line 1, “severs” should be changed to “serves”.
“assemble hook” is not numbered in the Detailed Description section of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "shape of corn" in claim 7 is a relative term which renders the claim indefinite.  The term "shape of corn" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “shape of corn” could be a corn cob, corn kernel, corn on the foot, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (KR101491125).
Regarding claim 1, Shin discloses a bumper strip (120; Figs. 1-2, Background Art Section, ¶ 1-2) for a vehicle (Figs. 1-2, Background Art Section, ¶ 1-2), the bumper strip comprising: an upper surface portion (see labeled Figure A below) forming an upper surface of the bumper strip; a rear surface portion (see labeled Figure A below) downwardly extending from a rear end portion of the upper 
Regarding claim 2, Shin discloses the bumper strip for the vehicle of claim 1, wherein a hook supporting portion (see labeled Figure A below) extending from a front end portion of the upper surface portion to the rear surface portion is partially formed in the bumper strip, and wherein the hook supporting portion is integrally formed with the upper surface portion and the rear surface portion to form a closed cross-section (see labeled Figure A below) with the upper surface portion and the rear surface portion.  
Regarding claim 3, Shin discloses the bumper strip for the vehicle of claim 2, wherein the hook supporting portion has a shape corresponding to a shape of the hook seating portion of the bumper (see labeled Figure A below).  
Regarding claim 4, Shin discloses the bumper strip for the vehicle of claim 2, further including: an assemble hook (see labeled Figure A below) downwardly extending from a lower surface of the hook supporting portion; and an assemble guide (110; Fig. 2, Background Art Section, ¶ 1-2) downwardly extending from a lower end portion of the assemble hook, wherein the assemble hook and the assemble 
Regarding claim 5, Shin discloses the bumper strip for the vehicle of claim 4, wherein the assemble hook 11 DB2/ 35100379.2includes: a penetrating portion (see labeled Figure A below) configured for passing through a hook insertion hole of the hood seating portion; and a hanging portion extending from the penetrating portion and having a diameter larger than a diameter of the penetrating portion and decreasing in a diameter toward a lower portion thereof, wherein the assemble guide protrudes from the hanging portion (See Fig. 2 and labeled Figure A below, and Background Art Section, ¶ 2).
Regarding claim 7, Shin discloses the bumper strip for the vehicle of claim 5, wherein the hanging portion is in a shape of corn (See Fig. 2 and labeled Figure A below).  
Regarding claim 8, Shin discloses the bumper strip for the vehicle of claim 7, wherein the hanging portion is partially formed on an external surface of the penetrating portion (See Fig. 2 and labeled Figure A below).  
Regarding claim 9, Shin discloses the bumper strip for the vehicle of claim 2, further including: a bumper inserting portion (10, 23; Fig. 7, Description of Embodiments) downwardly extending from a lower surface of the hook supporting portion and having a flange, wherein the flange of the bumper inserting portion is configured to be inserted into a groove (21; Fig. 4, Description of the Embodiments) of the hood seating portion of the bumper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in Shin in view of Jeong et al. (US20180178847, hereinafter “Jeong”).
Regarding claim 6, Shin discloses the bumper strip for the vehicle and including the assemble guide of claim 5.  However, Shin fails to disclose wherein a diameter of the assemble guide is smaller than the diameter of the penetrating portion.
As to claim 6, Jeong teaches a diameter of the assemble guide is smaller than the diameter of the penetrating portion (13; Fig. 1B-1D).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the bumper strip of Shin by adding an assemble guide have having a diameter smaller than the diameter of the penetrating portion as taught by Jeong.  Doing so, allows for easier insertion into the hole during assembly.
	


    PNG
    media_image1.png
    505
    974
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    654
    875
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        
/Dennis H Pedder/Primary Examiner, Art Unit 3612